Clabkson, J.
This is a civil action tried at the September Term, 1933, of Moore Superior Court, before his Honor, Thomas J. Shaw, who rendered judgment in favor of the plaintiff and against the defendants, on the pleadings filed therein for the sum of $1,098.70 with interest. Thereafter at Chambers on 29 December, 1933, the defendant Carolina Discount Corporation at a hearing before his Honor, A. M. Stack, judge, moved to vacate the judgment rendered previously by Judge Shaw for the reason that said judgment was rendered against said defendant through its mistake, surprise and excusable neglect and for the further reason that said judgment was erroneously granted as to all sums in excess of $217.93. At said hearing his Honor, A. M. Stack, held erroneous the judgment previously rendered by Judge Shaw and vacated same in part, allowing plaintiff’s judgment to stand for the sum of *536$217.93 only, but bis Honor, A. M. Stack, judge, found as a fact that plaintiff’s judgment was not taken against the defendants through their excusable neglect, surprise or mistake and declined to vacate the judgment on that ground. We think the exceptions and assignments of error made by plaintiff must be sustained. In Wellons v. Lassiter, 200 N. C., 474 (477-478), is the following: “We think the judgment of Judge Small, if erroneous, the defendants should have appealed from same. This they did not do, and the judgment of Judge Lyon should be reversed. . . . ‘Erroneous judgment’ is one rendered according to course and practice of court, but contrary to law, upon mistaken view of law, or upon erroneous application of legal'principles. Finger v. Smith, 191 N. C., 818. ... In Caldwell v. Caldwell, 189 N. C., at p. 809, we find: ‘A decision of one judge of the Superior Court is not reviewable by another judge. Dockery v. Fairbanks, 172 N. C., 529. The power of one judge o'f the Superior Court is equal to and coordinate with that of another. A judge holding succeeding terms of a Superior Court has no power to review a judgment rendered at a former term upon the ground that such judgment is erroneous.’ Phillips v. Ray, 190 N. C., 152.” For the reasons given, the judgment must be
Reversed.